  Case 3:16-cv-03482-M-BH Document 93 Filed 02/23/21                                    Page 1 of 1 PageID 469



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

LOGAN M. DRUMM,                                              §
    ID # 2032303,                                            §
           Plaintiff,                                        §
vs.                                                          § Civil Action No. 3:16-CV-3482-M-BH
                                                             §
SHERIFF LUPE VALDEZ, et al.,                                 §
          Defendants.                                        § Referred to U.S. Magistrate Judge1

                                                        ORDER

       Before the Court for determination is the prisoner plaintiff’s Motion for Compelling Discovery,

received February 22, 2021. He complains that he has not received the defendants’ discovery, which

was ordered to be provided to him by January 29, 2021, by order dated December 22, 2020 (doc. 84).

On January 28, 2021, the plaintiff’s current counsel was granted leave to appear in this district pro hac

vice. (See doc. 87.) Because the plaintiff is now represented by counsel, any motions must be filed

by counsel. Moreover, the Parties’ Response to Show Cause Order and Joint Status Report on

Mediation, filed February 11, 2021 (doc. 91), indicates that counsel received and is reviewing the

discovery produced by the defendants on January 29, 2021. Finally, the deadline for completing

discovery and filing discovery motions has long passed, and the plaintiff has not shown why the

untimely motion should be allowed, especially since the discovery has been produced to his attorney.

The motion to compel is DENIED.

       SO ORDERED on this 23rd day of February, 2021.



                                                                    ___________________________________
                                                                    IRMA CARRILLO RAMIREZ
                                                                    UNITED STATES MAGISTRATE JUDGE



       1
        By Special Order No. 3-251, this pro se prisoner case has been automatically referred for full case management.
